Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-24-2007

Hermanus v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5243




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Hermanus v. Atty Gen USA" (2007). 2007 Decisions. Paper 1748.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1748


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL




     THE UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                      NO. 05-5243


               LINDA HERMANUS;
          JEREMY CHRISTIANO SUMANTI,
                               Petitioners

                           v.

              ATTORNEY GENERAL OF
               THE UNITED STATES,
                               Respondent



       On Petition for Review of an Order of the
             Board of Immigration Appeals
          Nos. A95-870-306 and A95-870-307
     Immigration Judge: Hon. Charles M. Honeyman


     Submitted Pursuant to Third Circuit LAR 34.1(a)
                    January 17, 2007

BEFORE: McKEE, AMBRO and STAPLETON, Circuit Judges

           (Opinion Filed: January 24, 2007)
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Petitioner Linda Hermanus and her son are natives and citizens of Indonesia. They

here petition for review of an order of the Board of Immigration Appeals (“BIA”)

denying their applications for asylum, withholding of removal, and protection under the

Convention Against Torture. Petitioners are ethnic Chinese Christians and maintain that

they have been persecuted in Indonesia because of their religion and ethnicity.

       The Immigration Judge (“IJ”) found Hermanus’ testimony “credible.” App. at 26.

She testified to the following: Hermanus is a lifetime resident of the Menado section of

Indonesia where she is a successful professional architect. She does not claim that

Christians, who comprise 80% of the population of Menado, have had any problems

practicing their religion there and indicates that most Christians in Menado are ethnic

Chinese and do not currently have serious problems. She fears, however, that the killings

of Chinese Christians elsewhere in Indonesia will eventually spread to Menado. Neither

she nor her Chinese Christian husband, who is a pastor of his church, have experienced

serious problems in Menado in the past. The only personal harm Hermanus could cite as

resulting from her religion and ethnicity were two occasions when a church-related

organization of which she was a member was unable to lease space it wanted, and when

                                             2
her business was unable to successfully compete for large government contracts.

       Based on this testimony, the IJ found that no “actions taken against [Hermanus] in

the past would rise to the level of past persecution.” App. at 26. The IJ then concluded

that “the core of [her] claim [was] that a situation which has never occurred in the past in

Menado may indeed occur in the future leading [sic] her to be an individual . . . who faces

a reasonable possibility of future persecution on account of her race and/or religion. . . .”

App. at 28. While the IJ acknowledged that Hermanus might well have subjective

concerns about the future should she return to Indonesia, after carefully reviewing the

record regarding country conditions and conditions in Menado, he ultimately concluded

that Hermanus had “not proven by a preponderance of the evidence that she faces a

reasonable possibility of harm rising to the level of persecution . . . on account of a

statutory ground if she were to return to Indonesia.” App. at 32. The IJ then noted that

“it necessarily follow[ed] that the clear probability standard for withholding of removal

had not been met as well.” Id. Finally, the IJ found that Hermanus had not shown it more

likely than not that she would be tortured on her return. There is ample record support for

these conclusions.

       We will deny the petition for review essentially for the reasons set forth in the

thorough and sensitive opinion of the IJ which was affirmed without opinion by the BIA.




                                              3